Order issued March 19, 2020




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-19-00474-CV
                          ———————————
     RSM PRODUCTION CORPORATION AND JACK GRYNBERG,
                        Appellants
                                      V.
 GLOBAL PETROLEUM GROUP, LTD., TRICON GEOPHYSICS, INC.,
  SEABIRD EXPLORATION AMERICAS, INC., AND BLACKWATER
                 SUBSEA, LLC, Appellees



                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-74337


                         MEMORANDUM ORDER
      Appellants, RSM Production Corporation and Jack Grynberg, have filed two

unopposed motions to dismiss their appeal against appellees, Tricon Geophysics,

Inc., Blackwater Subsea, LLC, and Seabird Exploration Americas, Inc. See TEX. R.
APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1). Appellants contend that they have settled

their claims with these appellees and, thus, they move to dismiss their appeal. See

TEX. R. APP. P. 42.1(a)(1). Ten days have passed without a response, and no opinion

has issued. See TEX. R. APP. P. 10.3(a), 42.1(a)(1), (c).

      Accordingly, we grant appellants’ motions and dismiss their appeal against

appellees, Tricon Geophysics, Inc., Blackwater Subsea, LLC, and Seabird

Exploration Americas, Inc. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). Appellants’

appeal against appellee, Global Petroleum Group, Ltd., remains pending. See TEX.

R. APP. P. 42.1(b).

                                   PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                           2